ICJ_164_IranianAssets_IRN_USA_2019-02-13_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                        CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)


                           ORDER OF 13 FEBRUARY 2019




                                 2019
                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                       CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)


                         ORDONNANCE DU 13 FÉVRIER 2019




4 CIJ1159.indb 1                                                25/10/19 13:33

                                               Official citation:
                                            Certain Iranian Assets
                            (Islamic Republic of Iran v. United States of America),
                             Order of 13 February 2019, I.C.J. Reports 2019, p. 92




                                            Mode officiel de citation :
                                            Certains actifs iraniens
                            (République islamique d’Iran c. Etats-Unis d’Amérique),
                            ordonnance du 13 février 2019, C.I.J. Recueil 2019, p. 92




                                                                                 1159
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157361-9




4 CIJ1159.indb 2                                                                        25/10/19 13:33

                                                     13 FEBRUARY 2019

                                                          ORDER




                            CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)




                           CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)




                                                      13 FÉVRIER 2019

                                                      ORDONNANCE




4 CIJ1159.indb 3                                                        25/10/19 13:33

                                                                                             92




                                 COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2019
                                                                                                      2019
                                                                                                    13 février
                                                 13 février 2019                                   Rôle général
                                                                                                     no 164

                                CERTAINS ACTIFS IRANIENS
                          (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                         D’AMÉRIQUE)



                                               ORDONNANCE


                   Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
                               Abraham,       Bennouna,   Cançado       Trindade,    Gaja,
                               Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                               Gevorgian, Salam, Iwasawa, juges ; MM. Brower, Momtaz,
                               juges ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et l’article 79, paragraphe 9, de son
                   Règlement,
                      Vu la requête déposée au Greffe de la Cour le 14 juin 2016, par laquelle
                   la République islamique d’Iran (ci-après l’« Iran ») a introduit une ins-
                   tance contre les Etats-Unis d’Amérique (ci-après les « Etats-Unis ») au
                   sujet d’un différend concernant de prétendues violations par les Etats-
                   Unis du traité d’amitié, de commerce et de droits consulaires signé par les
                   deux Etats à Téhéran le 15 août 1955 et entré en vigueur le 16 juin 1957
                   (ci-après le « traité d’amitié »),

                     Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a fixé au
                   1er février 2017 et au 1er septembre 2017, respectivement, les dates d’expi-
                   ration du délai pour le dépôt du mémoire de l’Iran et du contre-mémoire
                   des Etats-Unis,

                                                                                              4




4 CIJ1159.indb 5                                                                                         25/10/19 13:33

                               certains actifs iraniens (ordonnance 13 II 19)                   93

                     Vu le mémoire de l’Iran déposé dans le délai ainsi fixé,

                      Vu les exceptions préliminaires à la compétence de la Cour et à la rece-
                   vabilité de la requête soulevées par le Gouvernement des Etats-Unis le
                   1er mai 2017 ;
                      Considérant que le dépôt des exceptions préliminaires des Etats-Unis a
                   eu pour effet, en vertu des dispositions du paragraphe 5 de l’article 79 du
                   Règlement, de suspendre la procédure sur le fond ;
                      Considérant que la Cour, par son arrêt en date du 13 février 2019, a
                   déclaré qu’elle avait compétence pour se prononcer sur la requête déposée
                   par l’Iran le 14 juin 2016 — sauf en ce qui concerne les demandes de
                   l’Iran relatives aux immunités souveraines et sous réserve de la question
                   de savoir si elle a compétence pour connaître des demandes de l’Iran se
                   rapportant à des violations alléguées des articles III, IV et V du traité
                   d’amitié reposant sur le traitement réservé à la banque Markazi, question
                   sur laquelle elle ne pourra statuer que dans la phase suivante de la procé-
                   dure —, et que ladite requête était recevable,
                     Fixe au 13 septembre 2019 la date d’expiration du délai pour le dépôt
                   du contre-mémoire des Etats-Unis ;
                     Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le treize février deux mille dix-neuf, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement de la République islamique d’Iran
                   et au Gouvernement des Etats-Unis d’Amérique.


                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                                 5




4 CIJ1159.indb 7                                                                                      25/10/19 13:33

